This application is in condition for allowance except for the following formal matters: 
In the specification paragraph 0047, fourth line, there should be a period between “132” and “For”.  In paragraphs 0057-0058, several reference characters do not match those of Figure 3.  In paragraph 0066, fourth line, “match” should apparently be omitted.  In paragraph 0075, the sentence on the third through fifth lines lacks proper grammatical syntax.  In paragraph 0077, second to last line, “component” should read --components--.  In paragraph 0082, the sentence on the fourth and fifth lines is an incomplete one.  In paragraph 0086, the sentence on the third and fourth lines is incomplete.  On page 34, there are typographical or grammatical errors on lines 10, 14, and 21.  In claim 3, line 2, “is”, first occurrence, should be deleted.  In claim 14, line 7, “sensored” should apparently be omitted or the claim revised for clarification purposes.  Claims 17 and 18 are evidently intended to depend from claim 15.
The following is an examiner’s statement of reasons for allowance:  The prior art neither discloses nor fairly suggests the brushless motor, the encoder, and the field oriented control system or mode in the prosthetic hand assembly and method as claimed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774